Citation Nr: 0211572	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-04 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a rash of the feet, 
groin, hands, back and neck. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  The Board 
undertook development of the issues listed on the title page 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  
The veteran was notified of the development by letter dated 
in July 2002, and the Board concludes that sufficient 
development has been accomplished to equitably adjudicate the 
veteran's claims.  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Treatment for a skin rash during service is not 
demonstrated.  

3.  There is no competent medical evidence linking a current 
disability associated with a rash of the feet, groin, hands, 
back and neck to service.

4.  Residuals of post-traumatic stress disorder do not 
include intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss. 

5.  There are no extraordinary factors associated with the 
service-connected post-traumatic stress disorder productive 
of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.

CONCLUSIONS OF LAW

1.  A rash of the feet, groin, hands, back or neck was not 
incurred in or aggravated by service.  38 U.S.C.A. §1110 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (2001). 

2.  The criteria for a rating in excess of 10 percent for 
post-traumatic stress disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.130, Diagnostic Code (DC) 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by rating decision dated in June 1999, 
statement of the case dated in October 1999 and a letter 
dated in March 2001 notifying the veteran of the VCAA.  The 
Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include VA outpatient and examination reports obtained as 
a result of development undertaken by the Board, has been 
obtained by the RO, and  the veteran has not identified any 
additional pertinent records for submission by himself or 
that need to be obtained by VA.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).  As such, the 
Board finds that the development requirements of the VCAA 
have also been met. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.  In this regard, the 
contentions of the veteran's representative in his August 
2002 presentation with regard to alleged due process 
violations have been carefully considered.  None of the 
argument therein, however, identified a flaw in the manner in 
which the Board developed this case under the current legal 
authority governing Board development to be codified at 
38 C.F.R. § 19.9(a)(2).  Moreover, the veteran and his 
representative were provided copies of the evidence developed 
by the Board, and provided an opportunity to respond with 
additional evidence or argument pursuant to Rule of Practice 
903.  The cover letter dated July 31, 2002 transmitting the 
evidence obtained by the Board, which included a medical 
opinion as to etiology of the skin disorder, specifically 
shows that the letter and the copies of the evidence was sent 
also to the veteran's representative, Paralyzed Veterans of 
America, affording that organization to review the evidence 
and make arguments on the veteran's behalf and/or submit 
additional evidence.  Thus, the Board finds no basis upon 
which to remand this case, as it has complied with the legal 
criteria currently in effect, to which the Board is bound 
under 38 U.S.C.A. § 7104(c).

II.  Skin Rash

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993). 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

With the above criteria in mind, the relevant facts will be 
briefly summarized.  Upon entrance to the service, the 
veteran reported a history of skin rashes in the past.  The 
remaining service medical records are negative for a skin 
rash, as was  the April 1970 separation examination. 

As requested by the Board, the veteran was afforded a VA 
examination in May 2002 to determine whether he has a current 
skin disorder that was etiologically related to service.  The 
physician who conducted this examination, and who indicated 
that he had reviewed the veteran's clinical history and 
considered his contention that he had a skin disorder during 
service that still bothers him, found no connection between 
current skin disability, characterized as postinflammatory 
hyperpigmentation changes, tinea pedis, tinea cruris and 
tinea in the toenail, and service.  

Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Board has considered the contention presented by the veteran 
that he has a current skin disability that is etiologically 
related to service, the probative weight of this "positive" 
evidence is overcome by that of the "negative," to include 
the negative service medical records and medical opinion 
discussed above.  As such, the veteran's claim for service 
connection for a rash of the feet, groin, hands, back and 
neck must be denied.  Gilbert, 1 Vet. App. at 49. 

With regard to the contention of the veteran's representative 
that 38 U.S.C.A. § 1154 provides a basis for allowance of 
this claim, the United States Court of Appeals for Veterans 
Claims has stated that these provisions do not establish 
service connection for a combat veteran, but merely aids the 
combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened during service.  
The veteran must still show medical evidence tending to show 
a current disability and a nexus between that disability and 
those service events in order to prevail.  See Gregory v. 
Brown, 8 Vet. App. 563 (1996).  As indicated above, the 
veteran has not submitted such evidence.  Thus, the 
provisions of 38 U.S.C.A. § 1154 do not, by themselves, 
provide a basis for a grant of service connection under the 
facts of this case. 

As for the cases cited by the veteran's representative in his 
August 2002 presentation, the language from Miller cited 
therein is not applicable as it pertains to the standard of 
proof for rebutting the presumption of soundness, which is 
not a matter in controversy in this case.  Miller v. West, 11 
Vet. App. 345, 348 (1998).  With regard to the citation to 
the Gabrielson case, the examiner who conducted the May 2002 
VA skin examination in fact did address the "favorable lay 
evidence" by referencing the veteran's contention that he 
suffered from a skin disorder in service that results in 
current residuals.  The May 2002 opinion was otherwise based 
on a thorough review of the pertinent evidence of record, and 
there are no deficiencies in the report from this examination 
suggesting the need for another VA skin examination.

III. Post-traumatic Stress Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Occupational and social impairment due to mild or transient 
symptoms of psychiatric disorders, such as post-traumatic 
stress disorder, which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medical warrant a 10 percent disability rating.  
38 C.F.R. § 4.130, DC 9411.  

Occupational and social impairment due to psychiatric 
disorders, such as post-traumatic stress disorder, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent disability rating.  38 C.F.R. § 4.130, 
DC 9411 (2001). 

Turning to a summary of the relevant facts, service 
connection for post-traumatic stress disorder was granted by 
a July 1990 rating decision.  Following a temporary 100 
percent rating for convalescence for hospitalization in 
November 1989, a 10 percent rating was assigned.  This rating 
has remained in effect until the present time.  The 
hospitalization in 1989 was for a disability diagnosed as 
anxiety disorder, and medication was prescribed.  Upon 
discharge from the hospital, the veteran was said to have 
been sleeping better and to not be suffering from any 
nightmares.  The pertinent evidence also includes a December 
1989 VA examination report in which it was indicated that the 
veteran had "mild to moderate" post-traumatic stress 
disorder.  The veteran at that time was said to work "fairly 
regularly' as a heavy equipment operator, but he stated that 
he could not work at times due to his psychiatric 
symptomatology.  Post-traumatic stress disorder was said to 
manifest itself as a generalized anxiety disorder or anxiety 
reaction.  

A May 1999 VA examination resulted in the conclusion that the 
veteran had a personality disorder and that he did not meet 
the criteria for post-traumatic stress disorder.  It was 
indicated in these reports that he had been employed for 26 
years as a shop foreman and receiving clerk.  Findings from 
the examination included slightly irritable mood and affect; 
adequate remote and recent memory, mild impairment of 
immediate recall and fair insight.  The Global Assessment of 
Functioning (GAF) Score was 70, which represents a person 
with mild symptoms and some difficulty in social and 
occupational functioning who is otherwise generally 
functioning pretty well.   

The most recent clinical evidence, which is the most 
probative evidence to consider in adjudicating the veteran's 
claim under the holding in Francisco v. Brown, 7 Vet. App. 55 
(1994), is contained in the reports from the July 2002 VA 
psychiatric examination requested by the Board.  It was 
determined following this examination that the criteria for 
post-traumatic stress disorder were met, and that his 
impairment due to this condition was mild due to the fact 
that the veteran maintains his marriage and job and his 
ability to socialize.  Findings included a subdued mood; 
restricted affect; no delusions or hallucinations; no 
obsessions or compulsions; fair insight and good judgment.  
The GAF score was 61, which represents moderate difficulty in 
social and occupational functioning.    

Applying the pertinent legal criteria to these facts, the 
Board concludes that the criteria for a rating in excess for 
post-traumatic stress disorder are not met.  As indicated, a 
rating in excess of 10 percent for post-traumatic stress 
disorder under DC 9411 requires intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks 
chronic sleep impairment, or mild memory loss.  While the 
record does reflect evidence of sleeplessness and some mild 
impairment of immediate recall, there is no indication that 
this symptomatology ever at times results in the "inability 
to perform occupational tasks."  As support for this 
assertion, the GAF scores assigned for the veteran's 
psychiatric impairment is not consistent with the criteria 
for a 30 percent rating, as GAF scores of 60 to 70 
essentially correlates with a person who has some difficulty 
in social or occupational functioning, but not to the extent 
that there is the inability to perform occupational tasks.  
Also of relevance is the conclusion following the July 2002 
VA examination that only "mild" symptomatology associated 
with post-traumatic stress disorder is currently shown.  
Finally, the evidence indicates that the veteran is married 
and has a long and continuous work history.  

In making the above determination, the Board has carefully 
considered the veteran's assertion that his psychiatric 
symptomatology is so severe as to warrant increased 
compensation.  However, the probative weight of this 
subjective "positive" evidence is overcome by that of the 
more objective recent "negative'' clinical evidence 
described above.  See Francisco, 7 Vet. App. at 55; Espiritu, 
2 Vet. App. at 492, 495.  Also considered by the Board were 
the provisions of 38 C.F.R. § 3.321(b)(1), which state that 
when the disability picture is so exceptional or unusual that 
the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected post-traumatic stress 
disorder is demonstrated, nor is there any other evidence 
that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to service connection for a rash of the feet, 
groin, hands, back and neck is denied. 

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

